UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period endedSeptember 30, 2007 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-31901 Protective Life Insurance Company (Exact name of registrant as specified in its charter) Tennessee (State or other jurisdiction of incorporation or organization) 63-0169720 (IRS Employer Identification No.) 2801 Highway 280 South Birmingham, Alabama 35223 (Address of principal executive offices and zip code) (205) 268-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes[ X ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated Filer o Non-accelerated filer ý Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes[] No[ X ] Number of shares of Common Stock, $1.00 par value, outstanding as ofNovember 13,2007: 5,000,000 shares PROTECTIVE LIFE INSURANCE COMPANY Quarterly Report on Form 10-Q For Quarter Ended September30, 2007 INDEX Part I. Financial Information: Item 1. Financial Statements (unaudited): Consolidated Condensed Statements of Income for the Three and Nine Months ended September30, 2007 and 2006 Consolidated Condensed Balance Sheets as of September30, 2007 and December31, 2006 Consolidated Condensed Statements of Cash Flows for the Nine Months ended September30, 2007 and 2006 Notes to Consolidated Condensed Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Controls and Procedures Part II. Other Information: Item 1A. Risk Factors Item 6. Exhibits Signature PROTECTIVE LIFE INSURANCE COMPANY CONSOLIDATED CONDENSED STATEMENTS OF INCOME (Dollars In Thousands) (Unaudited) Three Months Ended Nine Months Ended September 30 September 30 2007 2006 2007 2006 Revenues Premiums and policy fees $ 675,559 $ 602,294 $ 2,024,303 $ 1,572,692 Reinsurance ceded (367,700 ) (331,259 ) (1,158,480 ) (866,638 ) Net of reinsurance ceded 307,859 271,035 865,823 706,054 Net investment income 410,624 392,407 1,202,954 959,831 Realized investment (losses) gains: Derivative financial instruments (51,080 ) (64,902 ) 31,502 (44,964 ) All other investments 40,645 77,906 (13,978 ) 96,671 Other income 23,300 30,168 68,226 68,578 Total revenues 731,348 706,614 2,154,527 1,786,170 Benefits and expenses Benefits and settlement expenses, net of reinsurance ceded: (three months: 2007 - $354,041; 2006 - $282,206 nine months: 2007 - $1,123,324; 2006 - $796,281) 500,305 488,295 1,421,066 1,173,841 Amortization of deferred policy acquisition costs and value of business acquired 67,986 66,419 206,234 149,177 Other operating expenses, net of reinsurance ceded: (three months: 2007 - $73,828; 2006 - $169,425 nine months: 2007 - $209,128; 2006 - $247,542) 74,766 80,100 223,507 171,827 Total benefits and expenses 643,057 634,814 1,850,807 1,494,845 Income before income tax 88,291 71,800 303,720 291,325 Income tax expense 28,067 25,760 104,440 102,777 Net income $ 60,224 $ 46,040 $ 199,280 $ 188,548 PROTECTIVE LIFE INSURANCE COMPANY CONSOLIDATED CONDENSED BALANCE SHEETS (Dollars In Thousands) (Unaudited) September 30 December 31 2007 2006 Assets Investments: Fixed maturities, at fair market value (amortized cost: 2007 - $21,916,646; 2006 - $20,755,718) $ 21,833,111 $ 20,923,891 Equity securities, at fair market value ( cost: 2007 - $17,154; 2006 - $73,237) 20,432 80,108 Mortgage loans 4,193,776 3,880,028 Investment real estate, net of accumulated depreciation (2007 - $260; 2006 - $5,482) 9,735 37,928 Policy loans 816,958 839,502 Other long-term investments 176,957 306,012 Short-term investments 1,090,543 1,366,467 Total investments 28,141,512 27,433,936 Cash 136,004 37,419 Accrued investment income 266,624 274,574 Accounts and premiums receivable, net of allowance for uncollectible amounts (2007 - $3,155; 2006 - $3,386) 120,352 163,352 Reinsurance receivables 4,915,587 4,596,816 Deferred policy acquisition costs and value of business acquired 3,332,208 3,147,806 Goodwill 93,245 75,530 Property and equipment, net 41,827 38,640 Other assets 270,528 205,054 Income tax receivable 126,823 126,738 Assets related to separate accounts Variable annuity 2,955,534 2,750,129 Variable universal life 354,070 307,863 Total assets $ 40,754,314 $ 39,157,857 Liabilities Policy liabilities and accruals $ 16,978,611 $ 15,972,451 Stable value product account balances 4,988,787 5,513,464 Annuity account balances 8,882,935 8,958,089 Other policyholders' funds 352,436 328,136 Securities sold under repurchase agreement 144,200 16,949 Other liabilities 1,136,173 1,230,032 Deferred income taxes 431,020 381,851 Non-recourse funding obligations 1,175,000 425,000 Liabilities related to variable interest entities 0 20,395 Liabilities related to separate accounts Variable annuity 2,955,534 2,750,129 Variable universal life 354,070 307,863 37,398,766 35,904,359 Commitments and contingent liabilities - Note 3 Shareowners' equity Preferred Stock; $1 par value, shares authorized: 2,000, liquidation preference $2,000 2 2 Common Stock, $1 par value, shares authorized: 5,000,000 5,000 5,000 Additional paid-in-capital 1,114,269 1,114,269 Note receivable from PLC Employee Stock Ownership Plan (1,445 ) (1,995 ) Retained earnings 2,301,570 2,100,404 Accumulated other comprehensive income (loss): Net unrealized (losses) gains on investments, net of income tax: (2007 - $(28,190) ; 2006 - $22,811) (48,752 ) 41,772 Accumulated gain (loss) - hedging, net of income tax: (2007 - $(8,377); 2006 - $(3,299)) (15,096 ) (5,954 ) Total shareowners' equity 3,355,548 3,253,498 $ 40,754,314 $ 39,157,857 PROTECTIVE LIFE INSURANCE COMPANY CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Dollars In Thousands) (Unaudited) Nine Months Ended September 30 2007 2006 Cash flows from operating activities Net income $ 199,280 $ 188,548 Adjustments to reconcile net income to net cash provided by operating activities: Realized investment (gains) losses (20,414 ) (51,707 ) Amortization of deferred policy acquisition costs and value of business acquired 206,234 149,177 Capitalization of deferred policy acquisition costs (311,065 ) (313,126 ) Depreciation expense 8,016 9,450 Deferred income tax 114,326 (26,270 ) Accrued income tax (160 ) 156,266 Interest credited to universal life and investment products 753,170 631,131 Policy fees assessed on universal life and investment products (423,823 ) (342,255 ) Change in reinsurance receivables (318,771 ) (353,559 ) Change in accrued investment income and other receivables 50,950 (3,820 ) Change in policy liabilities and other policyholders' funds of traditional life and health products 235,367 554,601 Trading securities: Maturities and principal reductions of investments 292,454 73,668 Sale of investments 1,579,938 1,960,181 Cost of investments acquired (1,965,075 ) (1,720,075 ) Other net change in trading securities 207,706 (60,065 ) Change in other liabilities 95,268 64,393 Other, net (139,396 ) 5,197 Net cash provided by operating activities 564,005 921,735 Cash flows from investing activities Investments available for sale: Maturities and principal reductions of investments: Fixed maturities 1,003,178 875,856 Equity securities 0 0 Sale of investments: Fixed maturities 1,663,387 3,859,841 Equity securities 61,547 3,627 Cost of investments acquired: Fixed maturities (3,671,790 ) (4,295,741 ) Equity securities (1,752 ) (3,343 ) Mortgage loans: New borrowings (684,491 ) (722,318 ) Repayments 367,475 357,627 Change in investment real estate, net 33,502 34,070 Change in policy loans, net 22,544 3,616 Change in other long-term investments, net (7,159 ) 11,738 Change in short-term investments, net 35,069 (299,354 ) Purchase of property and equipment (12,422 ) (4,610 ) Payments for business acquisitions, net of cash acquired 0 (567,180 ) Net cash used in investing activities (1,190,912 ) (746,171 ) Cash flows from financing activities Payments on liabilities related to variable interest entities (20,395 ) (6,848 ) Issuance of non-recourse funding obligations 750,000 125,000 Capital contributions 0 160,000 Net proceeds from securities sold under repurchase agreements 127,251 0 Investments product deposits and change in universal life deposits 2,739,113 1,808,908 Investment product withdrawals (2,773,473 ) (2,231,996 ) Other financing activities, net (97,004 ) (77,703 ) Net cash provided by (used in) financing activities 725,492 (222,639 ) Change in cash 98,585 (47,075 ) Cash at beginning of period 37,419 52,086 Cash at end of period $ 136,004 $ 5,011 PROTECTIVE LIFE INSURANCE COMPANY NOTES TO CONSOLIDATED CONDENSED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited consolidated condensed financial statements of Protective Life Insurance Company and subsidiaries (the“Company") have been prepared in accordance with accounting principles generally accepted in the United States of America(“U.S.GAAP”) for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X.Accordingly, they do not include all of the disclosures required by U.S.GAAP for complete financial statements.In the opinion of management, the accompanying financial statements reflect all adjustments (consisting only of normal recurring items) necessary for a fair statement of the results for the interim periods presented.Operating results for the three and nine-month periods ended September30, 2007, are not necessarily indicative of the results that may be expected for the year ending December31, 2007.The year-end consolidated condensed balance sheet data was derived from audited financial statements, but does not include all disclosures required by U.S.GAAP.For further information, refer to the consolidated financial statements and notes thereto included in the Company's Annual Report on Form10-K for the year ended December31, 2006.The Company is a wholly owned subsidiary of Protective Life Corporation("PLC"). Accounting Pronouncements Recently Adopted Statement of Position05-1.Effective January1, 2007, the Company adopted the Accounting Standards Executive Committee of the American Institute of Certified Public Accountants (“AcSEC”) Statement of Position (“SOP”)05-1, Accounting by Insurance Enterprises for Deferred Acquisition Costs in Connection with Modifications or Exchanges of Insurance Contracts.SOP05-1 provides guidance on accounting by insurance enterprises for deferred acquisition costs on internal replacements of insurance and investment contracts other than those specifically described in the Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards (“SFAS”) No.97, Accounting and Reporting by Insurance Enterprises for Certain Long-Duration Contracts and for Realized Gains and Losses from the Sale of Investments.SOP05-1 defines an internal replacement as a modification in product benefits, features, rights, or coverages that occurs by the exchange of a contract for a new contract, or by amendment, endorsement, or rider to a contract, or by the election of a feature or coverage within a contract.Contract modifications that result in a substantially unchanged contract will be accounted for as a continuation of the replaced contract.Contract modifications that result in a substantially changed contract should be accounted for as an extinguishment of the replaced contract, and any unamortized deferred policy acquisition costs (“DAC”), unearned revenue, and deferred sales charges must be written off.The Company recorded no cumulative effect adjustment related to this adoption and does not expect it to have a material impact on its ongoing financial position or results of operations. SFAS No.155 - Accounting for Certain Hybrid Financial Instruments - an amendment of FASB Statements No.133 and 140.Effective January1, 2007, the Company adopted SFAS No.155, Accounting for Certain Hybrid Financial Instruments – an amendment of FASB Statements No.133 and 140.SFAS155 (1)permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, (2)clarifies which interest only(IO) strips and principal only(PO) strips are not subject to the requirements of SFAS No.133, Accounting for Derivative Instruments and Hedging Activities, (3)establishes a requirement to evaluate interests in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, (4)clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and (5)amends SFAS No.140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities (as amended), to eliminate the prohibition on a qualifying special purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument.The adoption of SFAS155 resulted in a positive cumulative effect adjustment to opening retained earnings of approximately $2.0million ($1.3million net of taxes), related to the Company’s equity indexed annuity product line. FASB Interpretation No.48.Effective January1, 2007, the Company adopted the provisions of FASB Interpretation No.48,
